DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 21-40 are currently pending for examination.

Claim Objections
 Regarding claim 39, the claim depends on a canceled claim 20.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 40, recites the limitation "the method of claim 21" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 30-33 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachorski (Pub. No.: US 2016/0214531 A1).

Regarding claim 1, Backorski teaches an apparatus for use with a vehicle, comprising: 
one or more cameras located in the vehicle and configured to detect a figure and/or a behavior of a user in the vehicle (Fig. 1, camera 8, para [0028], “Furthermore, the vehicle 1 includes a camera 8 which ” and para [0025], “In at least one disclosed embodiment of the process, the capture unit captures physiological characteristics of the driver. In this case the output signal is generated as a function of the physiological characteristics of the driver. For example, the frequency of blinking can be captured with the aid of a camera. If signs of fatigue or an otherwise diminished attentiveness of the driver are evident, the warning message can, for example, be output by means of a combination of output devices, for instance as a graphical representation with simultaneous warning tone.”); and 
a controller in communication with the cameras (Fig. 1 – Fig. 2, control unit 9), configured to: 
obtain the detected figure and/or behavior of the user; and 
optimize one or more components of the vehicle for the user, based on the detected figure and/or behavior of the user (para [0039], “Accordingly, on the basis of the data captured by the capture unit 8 the control unit 9 assesses the direction of attention of the driver 10 and adapts the output correspondingly. If the driver 10 is directing his/her gaze onto the video screen 2, the output data are generated in such a way that a warning message is indicated on the video screen 2.”. The vehicle displays warning message if the driver is looking at the video screen).  

Regarding claim 2, Backorski teaches the apparatus according to claim 21, wherein the one or more cameras are used to detect the figure of the driver of the vehicle (para [0016], “Such a capture device that captures the line of sight may comprise a camera which provides image data from the head of the driver and permits a capture of position and direction of the head or of the eyes.” para [0028], “Furthermore, the vehicle 1 includes a camera 8 which captures the head of the driver 10 and permits the determination of his/her line of sight.”), and optimizing one or more components of the vehicle for the user comprises: 
controlling an adjustment of a position of at least one of the components so as to facilitate the driver to operate the vehicle, based on the detected figure of the driver (para [0030], “If the driver 10 is directing his/her gaze onto the first display 21 on the center console, the warning message is indicated there. If, on the other hand, he/she is directing his/her gaze forwards in the direction of travel, the warning message is indicated on the second display 22 in the instrument cluster.”. The controller adjusts the position of warning message based on the driver’s head position and direction).  

Regarding claim 23, Backorski teaches the apparatus according to claim 21, wherein the one or more cameras are used to detect a behavior of the user, and optimizing one or more components of the vehicle for the user comprises: 
controlling a presentation of a content to the user via the one or more components, based on the detected behavior of the user (para [0039], “Accordingly, on the basis of the data captured by the capture unit 8 the control unit 9 assesses the direction of attention of the driver 10 and adapts the output correspondingly. If the driver 10 is directing his/her gaze onto the video screen 2, the output data are generated in such a way that a warning message is indicated on the video screen 2.”).  

Regarding claim 24, Backorski teaches the apparatus according to claim 23, wherein the content is a driving safety message and the user is a driver of the vehicle, and controlling the presentation of the content comprises: 
in response to the detected behavior indicating the driver is watching a display of the vehicle, controlling a displaying of the driving safety message on the display (para [0016], “If, for example, it is established that the gaze of the driver is directed onto a certain indicator on the dashboard, the warning message can be ”); and 
in response to the detected behavior indicating the driver is not watching the display, controlling the presentation of the driving safety message to the driver via an audio output, a haptic output, and/or an odor output from one or more of the components (para [0023], “In at least one disclosed embodiment, the warning message is output so as to be acoustically perceptible by means of a telephone or a media-player unit. The acoustically perceptible output of a warning message, for instance as a warning tone or voice message, permits the driver to register the warning quickly and reliably, even if his/her attention is not directed onto a display. This is the case, in particular, when the driver has directed his/her gaze onto a region without displays, when he/she, for example, is looking to the side in the course of parking and is unable to register an obstacle behind the vehicle. If an acoustic output unit is presently being utilized, the attention of the driver is also directed towards it.”).  

Regarding claim 30, recites a method that is performed by the apparatus of 

Regarding claim 31, recites a method that is performed by the apparatus of claim 22. Therefore, it is rejected for the same reasons.

Regarding claim 32, recites a method that is performed by the apparatus of claim 23. Therefore, it is rejected for the same reasons.

Regarding claim 33, recites a method that is performed by the apparatus of claim 24. Therefore, it is rejected for the same reasons.

Regarding claim 39, recites a vehicle that comprises the apparatus of claim 21. Therefore, it is rejected for the same reasons.

Regarding claim 40, recites a non-transitory computer readable medium that performs claim 21. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bachorski (Pub. No.: US 2016/0214531 A1) in view of Fram (Pat. No.: US 9,524,080 B1).

Regarding claim 25, Backorski teaches the apparatus according to claim 23 but fails to teach wherein the one or more cameras are used to detect, over a time period, behaviors of the user at the time when watching content displayed on one or more displays of the vehicle, and the operation of controlling the presentation of the content comprises: 
obtaining preference of the user based on the detected behaviors of the user associated with their corresponding watched; and 
optimizing one or more of the components to present the content for the user, based on the preference of the user.
However, in the same field of vehicle system, Fram teaches wherein the one or more cameras are used to detect, over a time period, behaviors of the user at the time when watching content displayed on one or more displays of the vehicle (Fig. 5a, column 390, Fig. 6, step 715, Col. 14 line 53 - Col. 15 line 6, Col. 11 line 52-54, “Input methods that rely on measurement of a user's muscular or neural electrical activity. Input methods that sense a user's position, configuration or motion, including body parts such as extremities, eyes, and face, for example using a video camera.”. The camera is used to detect the user’s eye tilt/direction when watching the images on the display screen.), and the operation of controlling the presentation of the content comprises: 
obtaining preference of the user based on the detected behaviors of the user associated with their corresponding watched contents (Fig. 5a, column 390. The controller obtains the preferred display rate based on the user’s tilt angle); and 
optimizing one or more of the components to present the content for the user, based on the preference of the user (Fig. 5a, Fig. 6, steps 730-740, Col. 15 line 7 – line 36. The controller optimize the display to present the images as the preferred display rate).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Backorski’s vehicle with the teachings of Fram to present information at a speed that matches the user’s preference to increase accuracy and efficiency.  See Col. 1 line 38-46.

Regarding claim 26, Fram in the combination teaches the apparatus according to claim 25, wherein the optimizing one or more of the components to present the content comprises at least one of:
selecting one or more preferred contents to be displayed on one of the displays from candidate contents, based on the preference of the user; 
recommending one or more preferred contents to be displayed on one of the displays, based on the preference of the user; 
determining a displaying format for a content to be displayed on one of the displays, based on the preference of the user (Fig. 5a, determine the display rate / speed of the images); or 
selecting at least one presentation channels for presenting the content to the user, based on the preference of the user, wherein the presentation channels are configured to provide at least one of a visual output, an audio output, a haptic output, or an odor output for the content.  

Regarding claim 27, Fram in the combination teaches the apparatus according to claim 25, wherein the obtaining the preference of the user comprises: 
extracting information regarding the respective contents from the behaviors of the user associated with their corresponding contents, the information including at least one of: time spent on the content by the user, sentiment of the user when watching the content, classifying information of the content (Fig. 5a, C3. Determine if the image has a pixel size greater than 1 megapixel), a transitionary effect for displaying the content, an interesting portion in the content, metadata of the content, or a key word of the content; and 
obtaining the preference of the user based on the extracted information (Fig. 5a, the display rate decreased by 20% if the pixel size is greater than 1 megapixel).  

Regarding claim 34, recites a method that is performed by the apparatus of claim 25. Therefore, it is rejected for the same reasons.

Regarding claim 35, recites a method that is performed by the apparatus of claim 26. Therefore, it is rejected for the same reasons.

Regarding claim 36, recites a method that is performed by the apparatus of claim 27. Therefore, it is rejected for the same reasons.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bachorski (Pub. No.: US 2016/0214531 A1) in view of Lovitt (Pub. No.: US 2014/0028542 A1).

Regarding claim 29, Backorski teaches the apparatus according to claim 21, but fails to teach wherein the cameras are further used to determine the identity of the user, and the controller is configured to optimize the one or more components of the vehicle for the user, based on the detected figure and/or behavior of the user associated with the identity of the user.
However, in the same field of vehicle system, Lovitt teaches wherein the cameras are further used to determine the identity of the user (Fig. 4, step 402, para [0044], “In step 402, a user state is identified. The user state may be, for example, a location, a position relative to the device, an identity, a physical or physiological condition of the user, or an assigned user task or responsibility. One or more sensors may be used to identify the user state. The sensors may be, for example, cameras,”), and the controller is configured to optimize the one or more components of the vehicle for the user, based on the detected figure and/or behavior of the user associated with the identity of the user (Fig. 4, steps 403-405 and paras [0045]-[0047], para [0005], “Body position monitoring, eye tracking, and gaze detection may also be used to determine who is interacting with a device and their present state. Using this information, the system dynamically adjusts the user interface, speech grammars, screen flow, input options, and the like to tailor interaction with the device to the user”. The vehicle optimizes the display menu, display icons and/or screen ordering based on the identified user’s body position or gaze direction).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Backorski’s vehicle to optimize the display contents based on the identified user’s body position or gaze direction to improve user experience and to reduce distractions.

Regarding claim 38, recites a method that is performed by the apparatus of claim 29. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 28 and 37 are objected to as being dependent upon a rejected 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhu (Pat. No.: US 10,162,651 B1) teaches a system for providing a gazed-based notification when a driver looks at the car’s infotainment system for too long.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685